439 U.S. 1355
99 S. Ct. 35
439 U.S. 1369
58 L. Ed. 2d 63
58 L. Ed. 2d 77
The GENERAL COUNCIL ON FINANCE AND ADMINISTRATION OF  the UNITED METHODIST CHURCH, Petitioner,v.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO (Frank  T. Barr, et al., Real Parties in Interest).

No. A-200.
Aug. 24, 1978.
Sept. 1, 1978.
ORDER GRANTING TEMPORARY STAY
Mr. Justice REHNQUIST, Circuit Justice.


1
Applicant requests that proceedings in the Superior Court of the State of California for the County of San Diego in which it is a defendant be stayed as to it pending consideration by this Court of its petition for a writ of certiorari to review the judgment of that court filed March 20, 1978.  I have decided to grant a temporary stay of the proceedings against applicant pending receipt and my consideration of a response to the application.


2
Applicant has, in my opinion, inexcusably delayed the filing of its application for a stay.  The Supreme Court of the State of California denied applicant's petition for hearing on its request for a writ of mandate on July 27, 1978.  On August 3, 1978, the Superior Court granted applicant 30 days from July 27, 1978, until August 28, in which to plead, but denied any additional stay of the proceedings.  Applicant did not seek any further stay of the proceedings from either the California Court of Appeal or the California Supreme Court.  Nevertheless, it did not file its application for a stay in this Court until August 22, nearly three weeks after the Superior Court's order and only six days before it was required to plead.


3
It is only because a delay of a few days will have virtually no effect on the progress of the state-court proceedings that I have decided to grant this temporary stay.  It should be noted, however, that in deciding whether to grant or deny any further relief of this nature beyond that provided in this order, I shall take into consideration the above-described delay on the applicant's part.

ORDER DENYING STAY